            Case 2:20-cv-00203-RJB Document 29 Filed 08/13/20 Page 1 of 6



 1                                                           The Honorable Robert J. Bryan

 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      UNITED STATES OF AMERICA,
 9
                                                     No. 2:20-cv-203-RJB
10                                    Plaintiff,
                                                     JOINT STIPULATION FOR RELIEF
11                            v.                     FROM THE COURT’S CURRENT
                                                     DEADLINE FOR DISCLOSURE OF
12    KING COUNTY, WASHINGTON, et al.,               EXPERT DISCOVERY PURSUANT
13                                                   TO FRCP 26(a)(2)
                                      Defendants.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION FOR RELIEF FROM THE COURT’S                   U.S. DEPARTMENT OF JUSTICE
     CURRENT DEADLINE FOR DISCLOSURE OF EXPERT                     Civil Division, Federal Programs Branch
     DISCOVERY PURSUANT TO FRCP 26(a)(2)                                       1100 L Street NW
                                                                            Washington, DC 20530
                                                                               Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 29 Filed 08/13/20 Page 2 of 6



 1          Plaintiff United States of America and Defendants King County and Dow Constantine
 2   hereby stipulate, pursuant to Local Civil Rule 7(j), as follows:
 3          WHEREAS, the Court’s Minute Order Setting Trial and Pretrial Dates (Dkt. No. 18)
 4   directs the parties to make any Rule 26(a)(2) disclosures no later than August 19, 2020.
 5          WHEREAS, the parties are still in the process of reviewing and producing documents
 6   and other electronically stored information that are potentially relevant to expert opinions one
 7   or both parties may disclose, and are negotiating the terms of a protective order;
 8
            WHEREAS, the discovery deadline in the case currently is October 19, 2020; and
 9
            WHEREAS, the parties agree that there is good cause to extend of the deadline for
10
     making expert disclosures by approximately two weeks;
11
            NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
12
     stipulate and agree as follows:
13
            The parties shall make any Rule 26(a)(2) disclosures no later than September 4, 2020.
14
     SO STIPULATED.
15
16   Respectfully submitted, August 13, 2020.
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION FOR RELIEF FROM THE COURT’S                            U.S. DEPARTMENT OF JUSTICE
      CURRENT DEADLINE FOR DISCLOSURE OF EXPERT                              Civil Division, Federal Programs Branch
      DISCOVERY PURSUANT TO FRCP 26(a)(2)                                                1100 L Street NW
                                                                                      Washington, DC 20530
                                                                                         Tel: (202) 514-4336
            Case 2:20-cv-00203-RJB Document 29 Filed 08/13/20 Page 3 of 6



 1
 2                                                   /s/ Timothy G. Leyh
                                                     /s/ Kristin E. Ballinger
 3                                                   /s/ Shane P. Cramer
                                                     /s/ Timothy P. Barnes
 4
     /s/ Michael J. Gerardi                          /s/ H. Kevin Wright
 5   BRIAN T. MORAN                                  HARRIGAN LEYH FARMER &
     United States Attorney                          THOMSEN LLP
 6                                                   Timothy G. Leyh, WSBA #14853
     ALEXANDER K. HAAS                               Kristin E. Ballinger, WSBA #28253
 7   Director                                        Shane P. Cramer, WSBA #35099
                                                     999 Third Avenue, Suite 4400
 8                                                   Seattle, WA 98104
     JACQUELINE COLEMAN SNEAD                        Tel:        (206) 623-1700
 9   Assistant Branch Director                       Email: timl@harriganleyh.com
                                                     Email: kristinb@harriganleyh.com
10   Michael J. Gerardi (D.C. Bar No. 1017949)       Email: shanec@harriganleyh.com
11   Trial Attorney
     United States Department of Justice
                                                     DANIEL T. SATTERBERG
12   Civil Division, Federal Programs Branch
     1100 L St. NW, Room 12212                       King County Prosecuting Attorney
13   Washington, D.C. 20005
     Tel: (202) 616-0680                             Timothy P. Barnes, WSBA #29929
14
     Fax: (202) 616-8460                             H. Kevin Wright, WSBA #19121
15   E-mail: michael.j.gerardi@usdoj.gov             Senior Deputy Prosecuting Attorneys
                                                     516 Third Avenue, Suite W400
16   Attorneys for Plaintiff                         Seattle, WA 98104
                                                     Tel: (206) 477-1120
17                                                   Fax: (206) 296-0191
18                                                   Email: timothy.barnes@kingcounty.gov
                                                     Email: kevin.wright@kingcounty.gov
19
                                                     Attorneys for King County and Dow
20                                                   Constantine
21
22
23
24
25
26
27
28

     JOINT STIPULATION FOR RELIEF FROM THE COURT’S                       U.S. DEPARTMENT OF JUSTICE
     CURRENT DEADLINE FOR DISCLOSURE OF EXPERT                         Civil Division, Federal Programs Branch
     DISCOVERY PURSUANT TO FRCP 26(a)(2)                                           1100 L Street NW
                                                                                Washington, DC 20530
                                                                                   Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 29 Filed 08/13/20 Page 4 of 6



 1                                        [PROPOSED] ORDER
            This matter comes before the Court on the Parties’ Joint Stipulation for Relief from the
 2
     Court’s Current Deadline for Disclosure of Expert Discovery Pursuant to FRCP 26(a)(2). After
 3
     considering the Parties’ Joint Stipulation, the Court hereby ORDERS as follows:
 4
 5                  The parties shall make any Rule 26(a)(2) disclosures no later than September 4,

 6                   2020.

 7
 8
 9
10
11   IT IS SO ORDERED.

12
     DATED this              day of                       , 2020.
13
14
                                                          Robert J. Bryan
15                                                        United States District Judge
16
17
18
19   Presented By:
20
21
                                                        /s/ Timothy G. Leyh
22    UNITED STATES                                     /s/ Kristin E. Ballinger
23    DEPARTMENT OF JUSTICE                             /s/ Shane P. Cramer
                                                        /s/ Timothy P. Barnes
24    /s/ Michael J. Gerardi                            /s/ H. Kevin Wright

25
26
27
28

      JOINT STIPULATION FOR RELIEF FROM THE COURT’S                            U.S. DEPARTMENT OF JUSTICE
      CURRENT DEADLINE FOR DISCLOSURE OF EXPERT                              Civil Division, Federal Programs Branch
      DISCOVERY PURSUANT TO FRCP 26(a)(2)                                                1100 L Street NW
                                                                                      Washington, DC 20530
                                                                                         Tel: (202) 514-4336
            Case 2:20-cv-00203-RJB Document 29 Filed 08/13/20 Page 5 of 6



     BRIAN T. MORAN                                  HARRIGAN LEYH FARMER &
 1
     United States Attorney                          THOMSEN LLP
 2                                                   Timothy G. Leyh, WSBA #14853
     ALEXANDER K. HAAS                               Kristin E. Ballinger, WSBA #28253
 3   Director                                        Shane P. Cramer, WSBA #35099
                                                     999 Third Avenue, Suite 4400
 4                                                   Seattle, WA 98104
     JACQUELINE COLEMAN SNEAD                        Tel:       (206) 623-1700
 5   Assistant Branch Director                       Email: timl@harriganleyh.com
                                                     Email: kristinb@harriganleyh.com
 6   Michael J. Gerardi (D.C. Bar No. 1017949)       Email: shanec@harriganleyh.com
     Trial Attorney
 7   United States Department of Justice
                                                     DANIEL T. SATTERBERG
 8   Civil Division, Federal Programs Branch
     1100 L St. NW, Room 12212                       King County Prosecuting Attorney
 9   Washington, D.C. 20005
     Tel: (202) 616-0680                             Timothy P. Barnes, WSBA #29929
10   Fax: (202) 616-8460                             H. Kevin Wright, WSBA #19121
11   E-mail: michael.j.gerardi@usdoj.gov             Senior Deputy Prosecuting Attorneys
                                                     516 Third Avenue, Suite W400
12   Attorneys for Plaintiff                         Seattle, WA 98104
                                                     Tel: (206) 477-1120
13                                                   Fax: (206) 296-0191
                                                     Email: timothy.barnes@kingcounty.gov
14
                                                     Email: kevin.wright@kingcounty.gov
15
                                                     Attorneys for King County and Dow
16                                                   Constantine

17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION FOR RELIEF FROM THE COURT’S                       U.S. DEPARTMENT OF JUSTICE
     CURRENT DEADLINE FOR DISCLOSURE OF EXPERT                         Civil Division, Federal Programs Branch
     DISCOVERY PURSUANT TO FRCP 26(a)(2)                                           1100 L Street NW
                                                                                Washington, DC 20530
                                                                                   Tel: (202) 514-4336
             Case 2:20-cv-00203-RJB Document 29 Filed 08/13/20 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE
 2          The undersigned certifies that all participants in the case are registered CM/ECF users
 3   and that service will be accomplished by the CM/ECF system on August 13, 2020.
 4
 5                                                       /s/ Michael J. Gerardi
                                                         Trial Attorney
 6                                                       United States Department of Justice
                                                         Civil Division, Federal Programs Branch
 7                                                       Telephone: (202) 616-0680
 8                                                       Email: Michael.j.gerardi@usdoj.gov

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION FOR RELIEF FROM THE COURT’S                           U.S. DEPARTMENT OF JUSTICE
      CURRENT DEADLINE FOR DISCLOSURE OF EXPERT                             Civil Division, Federal Programs Branch
      DISCOVERY PURSUANT TO FRCP 26(a)(2)                                               1100 L Street NW
                                                                                     Washington, DC 20530
                                                                                        Tel: (202) 514-3346
